Title: To George Washington from William Greene, 3 December 1779
From: Greene, William
To: Washington, George


        
          sir
          Newport State Rhode Island &c. Decr 3rd 1779
        
        I had the Honour of receiving your favor of the 23rd of last Month, and am much Obliged to you for the trouble you have taken to endeavour to Procure the records belonging to the distressd Inhabitants of the Towns of Newport and middletown, to be returned to this State.
        Since General Gates left this Place there is no Person impowered to Sign Warrants upon the Continental Paymaster for discharging of abstracts which have become due to the Several

Regiments doing duty in this department under the command of General Cornell; and there being the greatest necessity of the Troops being Punctually Paid agreeable to contract, The Council of War of this State have requested me to desire the favour of you to appoint some Proper Person to draw Warrants on the above Paymaster for the Purpose Aforesaid. I am with very great Esteem & respect Your E[x]cellency’s most Obedient, and most Humble Servt
        
          W. Greene
        
      